


Exhibit 10.4

 

AMENDMENT
TO
DANVERSBANK

DEFERRED COMPENSATION PLAN

 

WHEREAS, Danversbank (the “Bank”), a Massachusetts community bank, has adopted
the Danversbank Deferred Compensation Plan, as amended and restated as of
January 1 , 2005 (the “Plan”); and

 

WHEREAS, pursuant to Section 12 of the Plan, the Board of Directors of the Bank
desires to amend the Plan to prohibit deferrals of compensation under the Plan
after December 31, 2008 and to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

 

NOW, THEREFORE, the Bank, intending to be legally bound, hereby makes the
following amendments to the Plan:

 

1.             Section 1 of the Plan is hereby amended by adding the following
immediately prior to the period at the end thereof:

 

“, provided that participation in the Plan shall be frozen to new Participants
as of December 31, 2008”

 

2.             Section 2 of the Plan is hereby amended by inserting the
following sentence to the end thereof:

 

“Notwithstanding the foregoing, no Participant shall be permitted to defer the
receipt of his vested shares from the Phantom Stock Plan or the receipt of any
performance-based cash bonus hereunder after December 31, 2008 and no deferral
election hereunder may be made by any Participant (x) after December 31, 2008 or
(y) with respect to any compensation earned following December 31, 2008.”

 

3.             Section 5 of the Plan is hereby amended by inserting the
following to the end thereof:

 

“Distributions payable hereunder upon a Participant’s termination of employment,
shall only be payable upon the Participant’s ‘separation from service.’  The
term ‘separation from service’ shall mean the Participant’s ‘separation from
service’ from the Bank, an affiliate of the Bank or a successor entity within
the meaning set forth in Section 409A of the Code, determined in accordance with

 

--------------------------------------------------------------------------------


 

the presumptions set forth in Treasury Regulation Section 1.409A-1(h).”

 

4.             Section 12 of the Agreement is hereby amended by inserting the
following to the end thereof:

 

“The Bank makes no representation or warranty and shall have no liability to any
Participant or any other person if any provisions of this Plan or any deferral
election made hereunder are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.”

 

5.             All other provisions of the Plan shall remain in full force and
effect according to their respective terms, and nothing contained herein shall
be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Plan except to the extent specifically provided for herein.

 

6.             The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, the Bank has caused this Amendment to be duly executed by
its officers thereunto authorized on the day and year first above written.

 

 

 

DANVERSBANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------
